DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 15DEC2020 has been entered. Claims 1 – 14 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 15DEC2020 have been fully considered but they are not persuasive:

Argument 1: Allowable Subject Matter: “The Applicant notes with appreciation the Examiner's indication that claim 8 would be allowable if rewritten to overcome the outstanding rejection under 35 U.S.C. §112(b). In view of the Examiner's comments, the Applicant has amended claim 8 to overcome the rejection and has rewritten claim 8 in independent form. As such, allowance of claim 8 is respectfully requested.”
Response 1: The Examiner first notes that it was indicated that Claim 8 would be allowable “if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.” As the claim was not rewritten in this manner, the indication of Allowability has been withdrawn (see Rejection below).

Argument 2: Objections to the Specification
Response 2: While noted, the Objection has been withdrawn.

Argument 3: Rejections Under 35 U.S.C. § 112(b): “the Office Action asserts that several terms lack proper antecedent basis in the claims. In view of the Examiner's comments, the Applicant has amended the claims in a way believed to overcome the rejections.”
Response 3: Based on the amendment, the Rejection has been withdrawn.

Argument 4: Rejections Under 35 U.S.C. § 103: “claim 1 is patentable over the cited references at least because the references do not disclose or render obvious interpreting the passing of a threshold by a similarity measure between beacon receptions as indicating that a localization system is functioning incorrectly, as claimed. In addition, claims 5 and 13 are patentable over the cited references, as the claims recite similar, relevant features. Further, claims 2-4, 6-7, 9-12 and 14 are patentable over the cited references due at least to their dependencies from claims 1, 5 or 13. As such, withdrawal of the rejections and allowance of the claims is respectfully requested for at least the reasons discussed above.”
Response 4: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 5, and 13 have changed. Applicant’s arguments with respect to Independent Claims 1, 5, and 13 as well as Dependent Claims 2 - 4, 6 – 12, and 14 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 8, and 10 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0069153 to TEICHER in view of U.S. Patent Publication 2019/0036722 to SINGAMSETTY et al. (hereinafter “SINGAMSETTY”) and U.S. Patent Publication 2015/0334676 to HART et al. (hereinafter “HART”).

Regarding Claim 1 (Currently amended), TEICHER discloses an electronic verification system for a localization system comprising multiple beacons … the electronic verification system comprising:
a beacon verification computer  (Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068]);
multiple electronic verification devices (A "smart tag", abbreviated "tag", is herein an active device that plays a role in locating objects and is capable of communicating location information. [¶ 0013] … A "beacon detector" is essentially a tag that is fixed at a selected location, such as a ceiling or a wall, for detecting assets in its proximity. [¶ 0141]), wherein each of the electronic verification devices comprises:
a communication interface arranged to communicate with a beacon verification computer (Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier. [¶ 0069] … Location data store 170 receives location data reports … from tags 110, and stores the received data for being used by control 174.  The location data is preferably organized as a database or another data structure, and ,
a beacon receiver arranged to receive localizing beacon signals transmitted from the multiple beacons (Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information … [¶ 0069]. The Examiner notes a “vicinity” is interpreted as being within a communication range.), 
a given localizing beacon signal of said localizing beacon signals comprising a beacon identifier identifying the beacon from which the given localizing beacon signal originated (Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  … short-range signal receiver 114 also retrieves from a signal received from a beacon other information … [¶ 0069]),
a beacon identifier memory for storing beacon identifiers received by the beacon receiver (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object , and
a processor circuit configured to generate a beacon message comprising the beacon identifiers stored in the beacon identifier memory, and transmit the beacon message comprising the beacon identifiers stored in the beacon identifier memory to the beacon verification computer ("Greeting" is an asset location report message authored and sent by a tag that has detected the beacon of the asset, thereby associating the location of the asset with the zone of the tag. [¶ 0025] … Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals. … Tag 110 includes … Memory , and 
the beacon verification computer comprising:
a communication interface arranged to communicate with the multiple electronic verification devices, and receive multiple beacon messages comprising beacon identifiers from the multiple electonic verification devices ("Greeting" is an asset location report message authored and sent by a tag that has detected the beacon of the asset, thereby associating the location of the asset with the zone of the tag. [¶ 0025] … Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 … [¶ 0068] … Location data store 170 receives location data reports … from tags 110, and stores the received data for being used by control 174. [¶ 0072] … Upon tag 250A detecting zone center beacon 260 (or that the strength of the signal received from zone center beacon 260 exceeds a predetermined threshold), tag 250A locates itself as being currently located within West Area 260Z, and upon detecting asset 230A (actually the beacon of asset 230A) is will author a greeting that locates asset 230A. [¶ 0092] … One or more of network communication device(s) 118, is used for establishing communication via a communication network, such as a Wi-Fi, 

While TEICHER discloses verification system … electronic verification devices (A "beacon detector" is essentially a tag that is fixed at a selected location, such as a ceiling or a wall, for detecting assets in its proximity. [¶ 0141] … fixed tags that include cameras. [¶ 0158]), TEICHER does not explicitly disclose, or is not relied to disclose:
wherein the electronic verification system is a connected lighting system
the multiple electronic verification devices including at least one or more luminaires 

However, in the same field of endeavor, SINGAMSETTY teaches:
wherein the electronic verification system is a connected lighting system (an intelligent lighting system whereby each light may be individually controlled by its own built-in logic and in response to events generated by other devices connected by a wireless network, to achieve more optimal energy usage or user experience.  A plurality of lights may be controlled by a plurality of sensors and control devices, each having their own decision logic. [¶ 0025])
the multiple electronic verification devices including at least one or more luminaires (each light being able to transmit and receive beacon packets, such as BLE advertising packets, so that devices receiving beacons from a light may initiate actions based on proximity to such light as implied by 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER with that of SINGAMSETTY for lighting systems that are low energy, offer a high degree of control, and are scalable. (SINGAMSETTY: ¶ 0007)
While TEICHER discloses the beacon verification computer comprising: a processor circuit configured to analyze the multiple beacon messages … between beacon reception at a first and second verification device ("Zoning" is a division of a site into relatively large zones, serving for roughly locating objects.  The term zoning will also be used herein to denote the act of zone-level locating of an object, i.e. identifying the zone in which an object resides.  It is assumed that, under certain circumstances, zoning may be good enough for effective, timely locating of objects … Zones may partly overlap, thus zoning may afford some level of ambiguity. [¶ 0023] … When comparing 
the beacon verification computer comprising:
a computer processor circuit configured to 
analyze the multiple beacon messages by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein passing said threshold indicates a higher degree of similarity than not passing said threshold, and wherein the computer processor circuit is configured to interpret the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly.

However, in the same field of endeavor, HART teaches:
the beacon verification computer comprising:
a computer processor circuit configured to 
analyze the multiple beacon messages by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein passing said threshold indicates a higher degree of similarity than not passing said threshold, and wherein the computer processor circuit is configured to interpret the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly (Reference is first made to FIG. 1.  FIG. 1 shows a system 10 that includes a plurality of monitor devices 20(1)-20(N) that are configured to receive wireless transmissions from beacon devices 30(1)-30(K).  The monitor devices 20(1)-20(N) are receiver devices, for example.  The wireless transmission of the beacon devices 30(1)-30(K) comprise packets that carry information used for location-based services for mobile wireless devices, such as the mobile wireless devices shown at reference numerals 40(1) and 40(2). [¶ 0012] … The monitor devices 20(1)-20(N) may be managed by a controller 50 that is also in communication, via network (e.g., local area network, wide area network, wireless mesh or mixed wired and wireless network) 60, with an aggregation device 70 and a management server 80. [¶ 0013] … Beacon devices could get broken, their batteries can become depleted, moved around, stolen, or a person may move something that is large and metal such that the signals from the beacon device are blocked or disrupted, etc. It is therefore useful to provide a process to monitor beacon devices to ensure they are where they should be, at any particular venue and across multiple venues where new monitoring devices would report signal characteristic measurements (e.g., RSSI) for that beacon device, such that the location estimate of the beacon device, computed at 410, is significantly different from the location stored in the history database. [¶ 0058] … an apparatus is provided comprising: a network interface unit configured to enable communications over a network; a memory; and a processor coupled to the memory and the network interface unit, wherein the processor is configured to: obtain measurement data associated with wireless transmissions first and second electronic verification devices.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER and PANDHARIPANDE with that of HART for advantage of techniques [that] alleviate the need to manually walk around a venue to keep track of the health of the beacon devices. (HART: ¶ 0074)

Regarding Claim 3 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the electronic verification system of Claim 1. 
TEICHER further discloses wherein the beacon verification computer is a control computer arranged to control the multiple electronic verification devices (Tag 110 
SINGAMSETTY further teaches wherein the beacon verification computer is a control computer arranged to control the multiple verification devices (In the case of the wireless network being BLE, the advertising packets can be used as broadcast messages.  FIG. 5 shows an example of the system for such applications, with lights 510 and 520 being connected via BLE to a gateway 560 connecting over internet 550 to a central computer 540. [¶ 0034] … an intelligent lighting system easily scalable to any size buildings, with minimal installation costs by not requiring any special wiring, and with the greatest flexibility in terms of allowing each individual light to be controlled by any combinations of events generated by sensors and control devices.  Further by using BLE as the wireless communication protocol, configuration using smart phone apps directly is made possible. [¶ 0039])
Motivation to combine the teaching of TEICHER with that of SINGAMSETTY given in Claim 1 above.

Regarding Claim 4 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the electronic verification system of Claim 1.
TEICHER further discloses wherein the multiple electronic verification devices are further arranged to store a signal strength indication in the beacon identifier memory, wherein the beacon message comprising the beacon identifiers stored in the beacon identifier memory further comprises the a signal strength indication (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information. [¶ 0069] … the strength of the beacon signal received by the tag is included in the greeting [¶ 0103] … FIG. 4D schematically describes the contents of a greeting 440 sent by a tag to a recipient, to report that the tag has detected asset X in zone Y. [¶ 0116] … Field (1) identifies the greeting recipient or recipients (see FIG. 4E) which may be the same for all greetings in the site (e.g. a site server) hence redundant.  Field (2) identifies the sending tag, which may be also derived from the network communication protocol hence redundant. … Field (4) reports the strength of the beacon's signal detected and measured by the tag. [¶ 0117] … Mandatory field (6) 

Regarding Claim 5 (Currently amended), TEICHER discloses a beacon verification computer, comprising:
a communication interface arranged to communicate with multiple electronic verification devices … and to receive multiple beacon messages comprising beacon identifiers from the multiple electronic verification devices ("Greeting" is an asset location report message authored and sent by a tag that has detected the beacon of the asset, thereby associating the location of the asset with the zone of the tag. [¶ 0025] … Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 … [¶ 0068] … Upon tag 250A detecting zone center beacon 260 (or that the strength of the signal received from zone center beacon 260 exceeds a predetermined threshold), tag 250A locates itself as being currently located within West Area 260Z, and upon detecting asset 230A (actually the beacon of asset 230A) is will author a greeting that locates asset 230A. [¶ 0092] … One or more of network communication device(s) 118, is used for establishing communication via a communication network, such as a Wi-Fi, cellular or Bluetooth network, with location data store 170, and optionally also with control 174. [¶ 0169]), wherein each of the multiple electronic verification devices, comprises:
a communication interface arranged to communicate with the beacon verification computer (Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier. [¶ 0069] … Location data store 170 receives location data reports … from tags 110, and stores the received data for being used by control 174.  The location data is preferably organized as a database or another data structure, and correlates asset beacon identifiers and/or asset identifiers with the current known location of each asset.  Location data store 170 may be stored on a site server or internet server, on a desktop, laptop or tablet computer or a smartphone. [¶ 0072]),
a beacon receiver arranged to receive localizing beacon signals transmitted from multiple beacons of a localization system (Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information … [¶ 0069]. The Examiner notes a “vicinity” is interpreted as being within a communication range.), 
a given localizing beacon signal of said localizing beacon signals comprising a beacon identifier identifying the beacon from which the given localizing beacon signal originated  (Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information … [¶ 0069]),
a beacon identifier memory for storing beacon identifiers received by the beacon receiver  (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018] … Tag 110 includes … Memory 126 stores data, while processor 130 includes processing hardware and software for the operation of tag 110. [¶ 0069]), and
a processor circuit configured to
generate a beacon message comprising the beacon identifiers stored in the beacon identifier memory, and transmit the beacon message comprising the beacon identifiers stored in the beacon identifier memory to the beacon verification computer (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is 

While TEICHER discloses verification system … electronic verification devices (A "beacon detector" is essentially a tag that is fixed at a selected location, such as a ceiling or a wall, for detecting assets in its proximity. [¶ 0141] … fixed tags that include cameras. [¶ 0158]), TEICHER does not explicitly disclose, or is not relied to disclose in a connected lighting system, the multiple electronic verification devices including at least one or more luminaires
However, in the same field of endeavor, SINGAMSETTY teaches:
in a connected lighting system, the multiple electronic verification devices including at least one or more luminaires (an intelligent lighting system whereby each light may be individually controlled by its own built-in logic and in response to events generated by other devices connected by a wireless network, to achieve more optimal energy usage or user experience.  A plurality of lights may be controlled by a plurality of sensors and control devices, each having their own decision logic. [¶ 0025] … each light being able to transmit and receive beacon packets, such as BLE advertising packets, so that devices receiving beacons from a light may initiate actions based on proximity to such light as implied by successful reception of such beacons. … Conversely the device may 

Motivation to combine the teaching of TEICHER with that of SINGAMSETTY given in Claim 1 above.
While TEICHER discloses the beacon verification computer comprising: a processor circuit configured to analyze the multiple beacon messages … between beacon reception at a first and second verification device ("Zoning" is a division of a site into relatively large zones, serving for roughly locating objects.  The term zoning will also be used herein to denote the act of zone-level locating of an object, i.e. identifying the zone in which an object resides.  It is assumed that, under certain circumstances, zoning may be good enough for effective, timely locating of objects … Zones may partly overlap, thus zoning may afford some level of ambiguity. [¶ 0023] … When comparing the exemplary layouts of FIGS. 2B and 2C, floor layout 200D appear to offer an advantage of finer, room-level locating resolution against the disadvantage of higher cost of deploying and maintaining more location beacons. [¶ 0090] … The example of 
the beacon verification computer further comprising:
a computer processor circuit configured to
analyze the multiple beacon messages by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein passing said threshold indicates a higher degree of similarity than not passing said threshold, and wherein the computer processor circuit is configured to interpret the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly.

However, in the same field of endeavor, HART teaches:
the beacon verification computer further comprising:
a computer processor circuit configured to 
analyze the multiple beacon messages by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein passing said threshold indicates a higher degree of similarity than not passing said threshold, and wherein the computer processor circuit is configured to interpret the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly (Reference is first made to FIG. 1.  FIG. 1 shows a system 10 that includes a plurality of monitor devices 20(1)-20(N) that are configured to receive wireless transmissions from beacon devices 30(1)-30(K).  The monitor devices 20(1)-20(N) are receiver devices, for example.  The wireless transmission of the beacon devices 30(1)-30(K) comprise packets that carry information used for location-based services for mobile wireless devices, such as the mobile wireless devices shown at reference numerals 40(1) and 40(2). [¶ 0012] … The monitor devices 20(1)-20(N) may be managed by a controller 50 that is also in communication, via network (e.g., local area network, wide area network, wireless mesh or mixed wired and wireless network) 60, with an aggregation device 70 and a management server 80. [¶ 0013] … Beacon devices could get broken, their batteries can become depleted, moved around, stolen, or a person may move something that is large and metal such that the signals from the beacon device are blocked or disrupted, etc. It is therefore useful to provide a process to monitor beacon devices to ensure they are where they should be, at any particular venue and across multiple venues where beacon devices may be deployed. [¶ 0054] … At 420, the locations of the beacon devices are stored in a history database.  This allows the management server 80 to perform additional new monitoring devices would report signal characteristic measurements (e.g., RSSI) for that beacon device, such that the location estimate of the beacon device, computed at 410, is significantly different from the location stored in the history database. [¶ 0058] … an apparatus is provided comprising: a network interface unit configured to enable communications over a network; a memory; and a processor coupled to the memory and the network interface unit, wherein the processor is configured to: obtain measurement data associated with wireless transmissions received at a plurality of receiver devices from beacon devices, wherein the wireless transmissions of the beacon devices comprise packets that carry information used for location-based services for first and second electronic verification devices.)

Motivation to combine the teaching of TEICHER and SINGAMSETTY with that of HART given in Claim 1 above.

Regarding Claim 8 (Currently amended), TEICHER discloses a beacon verification computer  (Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068]), comprising:
a communication interface arranged to communicate with multiple electronic verification devices in a connected … system … and to receive multiple beacon messages comprising beacon identifiers from the multiple electronic verification devices  (Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier. [¶ 0069] … Location data store 170 receives location data reports … from tags 110, and stores the received data for being used by control 174.  The location data is preferably organized as a database or another data structure, and correlates asset beacon identifiers and/or asset identifiers with the current known location of each asset.  Location data store 170 may be stored on a site server or internet server, on a desktop, laptop or tablet computer or a smartphone. [¶ 0072]), 
wherein each of the multiple electronic verification devices comprises:
a communication interface arranged to communicate with the beacon verification computer  (Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier. [¶ 0069] … Location data store 170 receives location data reports … from tags 110, and stores the received data for being used by control 174.  The location data is preferably organized as a database or another data structure, and correlates asset beacon identifiers and/or asset identifiers with the current known location of each asset.  Location data store 170 may be stored on a site server or internet server, on a desktop, laptop or tablet computer or a smartphone. [¶ 0072]),
a beacon receiver arranged to receive localizing beacon signals transmitted from multiple beacons of a localization system, a given localizing beacon signal of said localizing beacon signals comprising a beacon identifier identifying the beacon from which the given localizing beacon signal originated, a beacon identifier memory for storing beacon identifiers received by the beacon receiver (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information … [¶ 0069]. The Examiner notes a “vicinity” is interpreted as being within a communication range.), and
a processor circuit configured to generate a beacon message comprising the beacon identifiers stored in the beacon identifier memory, and transmit the beacon message comprising the beacon identifiers stored in the beacon identifier memory to the beacon verification computer ("Greeting" is an asset location report message authored and sent by a tag that has detected the beacon of the asset, thereby associating the location of the asset with the zone of the tag. [¶ 0025] … Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 for receiving asset-related assignments therefrom. [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals. … Tag 110 includes … Memory 126 stores data, while processor 130 includes processing hardware and software for the operation of tag 110 … [¶ 0069] … The transformation from location beacon identifier 164 to the current zone is made by either processor 130 of tag 110 or at the location data store 170, using a site map that correlates each location beacon identifier 164 with its actual location within the site. [¶ 0071] … Location data store 170 receives location data reports, also called herein greetings, from tags 110, and stores the received data for being used by control 174.  The location data is preferably organized as a database or another data structure, and correlates asset beacon identifiers and/or asset identifiers with the current known location of each asset.  Location data store 170 may be stored on a site server or internet server. [¶ 0072] … Upon tag 250A detecting zone center beacon 260 (or that the strength of the signal received from zone center beacon 260 exceeds a predetermined threshold), tag 250A locates itself as being currently located within West Area 260Z, and upon detecting asset 230A (actually the beacon of asset 230A) is will author a greeting that locates asset 230A. [¶ 0092] … FIG. 4D schematically describes the contents of a greeting 440 sent by a tag to a recipient, to report that the tag has detected asset X in zone Y. Out of fields (1)-(8) of the greeting, only field (6)--the identity of the detected asset--is mandatory, while the other seven fields may be optional, implicit, or otherwise available to the recipient.[¶ 0116]. The Examiner notes that it would be obvious that for data/information to be sent in a (non-real-time) report, the data/information would – at least – need to be buffered in memory.),
wherein the list of known beacon identifiers further includes a signal strength indication correlated to a given beacon identifier received by at least one electronic verification device of the multiple electronic verification devices (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information. [¶ 0069] … the strength of the beacon signal received by the tag is included in the greeting [¶ 0103] … FIG. 4D schematically describes the contents of a greeting 440 sent by a tag to a recipient, to report that the tag has detected asset X in zone Y. [¶ 0116] … Field (1) identifies the greeting recipient or recipients (see FIG. 4E) which may be the same for all greetings in the site (e.g. a site server) hence redundant.  Field (2) identifies the sending tag, which may be also derived from the network communication protocol hence redundant. … Field (4) reports the strength of the beacon's signal detected and measured by the tag. [¶ 0117] … Mandatory field (6) identifies the detected asset, directly or via identifying the respective beacon attached to the asset, such as by inventory number an/or detailed description. [¶ 0119]), and 
wherein the computer processor circuit is further arranged to determine that the given beacon identifier, which is in a given beacon message from the at least one electronic verification device, has a signal strength indication in the given beacon message which is smaller than the signal strength indication in the list of known beacon identifiers.

While TEICHER discloses verification system … electronic verification devices (A "beacon detector" is essentially a tag that is fixed at a selected location, such as a ceiling or a wall, for detecting assets in its proximity. [¶ 0141] … fixed tags that include cameras. [¶ 0158]), TEICHER does not explicitly disclose, or is not relied to disclose:
a connected lighting system, the multiple electronic verification devices including at least one or more luminaires 

However, in the same field of endeavor, SINGAMSETTY teaches:
wherein the electronic verification system is a connected lighting system (an intelligent lighting system whereby each light may be individually controlled by its own built-in logic and in response to events generated by other devices connected by a wireless network, to achieve more optimal energy usage or user experience.  A plurality of lights may be controlled by a plurality of sensors and control devices, each having their own decision logic. [¶ 0025])
the multiple electronic verification devices including at least one or more luminaires (each light being able to transmit and receive beacon packets, such as BLE advertising packets, so that devices receiving beacons from a light may initiate actions based on proximity to such light as implied by successful reception of such beacons. … Conversely the device may transmit beacons to be received by the lights, which would relay such data packets together with RSSI to a destination that would make use of the information. [¶ 0033] … FIG. 5 shows an example of the system for such applications, with lights 510 and 520 being connected via BLE to a gateway 560 connecting over internet 550 to a central computer 540. [¶ 0034] … tag 580 transmits periodically advertising packets which are received by lights 510 and 520.  Both lights report the received packets, together with the RSSI of each packet, via gateway 560 out to internet to central computer 540. [¶ 0035])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER with that of SINGAMSETTY for lighting systems that are low energy, offer a high degree of control, and are scalable. (SINGAMSETTY: ¶ 0007)
The combination of TEICHER and SINGAMSETTY does not explicitly teach, or is not relied on to teach the beacon verification computer further comprising:
a computer processor circuit configured to
analyze the multiple beacon messages to determine if the localization system comprising the multiple beacons is functioning incorrectly by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein the computer processor circuit is arranged to obtain a list of known beacon identifiers of the multiple beacons, which are installed in a building

However, in the same field of endeavor, HART teaches the beacon verification computer further comprising:
a computer processor circuit configured to
analyze the multiple beacon messages to determine if the localization system comprising the multiple beacons is functioning incorrectly by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein the computer processor circuit is arranged to obtain a list of known beacon identifiers of the multiple beacons, which are installed in a building (Beacon devices 30(1)-30(K) are location-aware, context-aware, pervasive small wireless beacons that can be used to provide location-based services for mobile devices, e.g., devices 40(1) and 40(2), in a venue (e.g., a store, mall, or other public venue). [¶ 0016] … At 370, the packet source identifiers and list of monitor device identifiers … and measurement data are forwarded to the management server 80. [¶ 0039] … The whitelist contains a listing, by identifying information, of the allowable beacon devices in a given venue. … At 510, using identifying information obtained from detected beacon packets from one or more monitoring devices, a comparison is made of the identifying information against the beacons whitelist.  [¶ 0062] … an apparatus is provided comprising: a network interface unit configured to enable communications over a network; a memory; and a processor coupled to the memory and the network interface unit, wherein the processor is configured to: obtain measurement data associated with wireless transmissions received at a plurality of receiver devices from beacon devices, wherein the wireless transmissions of the beacon devices comprise packets that carry information used for location-based services for mobile wireless devices … store information identifying detected beacon devices and their locations to maintain a location history of beacon devices over time; and determine changes from information contained in the location history based on the locations computed for respective beacon devices from the measurement data and based on content of one or more fields of detected beacon packets. [¶ 0077])

Motivation to combine the teaching of TEICHER and SINGAMSETTY with that of HART given in Claim 1 above.

Regarding Claim 10 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the beacon verification computer of Claim 5.
While TEICHER further discloses the multiple electronic verification devices being arranged to store the signal strength indication in the beacon identifier memory (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received , TEICHER does not explicitly disclose, or is not relied on to disclose wherein the beacon message comprising the beacon identifiers stored in the beacon identifier memory further comprises a signal strength indication … the beacon verification computer comprising:
a verification device memory comprising different locations of the multiple electronic verification devices, the computer processor circuit being configured to 
determine for a given beacon identifier multiple signal strength indications reported by the multiple electronic verification devices located at the different locations,
estimate a location for the beacon corresponding to the given beacon identifier from the multiple signal strength indications and the different locations of the multiple electronic verification devices.
	
SINGAMSETTY further teaches wherein the beacon message comprising comprises the beacon identifiers stored in the beacon identifier memory further comprises a signal strength indication … the beacon verification computer comprises:
a verification device memory comprising different locations of the multiple electronic verification devices, the computer processor circuit being configured to 
determine for a given beacon identifier multiple signal strength indications reported by the multiple electronic verification devices located at the different locations (tag 580 transmits periodically advertising packets ,
estimate a location for the beacon corresponding to the given beacon identifier from the multiple signal strength indications and the different locations of the multiple electronic verification devices (tag 580 transmits periodically advertising packets which are received by lights 510 and 520.  Both lights report the received packets, together with the RSSI of each packet, via gateway 560 out to internet to central computer 540, which can determine based on the highest RSSI, the light to which the tag is closest.  Thus the location of the tag can be tracked by a network of intelligent lights described herein. [¶ 0035]) 

Motivation to combine the teaching of TEICHER with that of SINGAMSETTY given in Claim 1 above.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over TEICHER in view of SINGAMSETTY, HART, and U.S. Patent Publication 2016/0330825 to RECKER et al. (hereinafter “RECKER”).

Regarding Claim 2 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the electronic verification system of Claim 1. 
The combination of TEICHER, SINGAMSETTY, and HART does not explicitly teach, or is not relied on to teach wherein the electronic verification system is a street lighting system, and wherein the multiple electronic verification devices include a street light.
However, in the same field of endeavor RECKER further teaches wherein the verification system is a street lighting system, and wherein the multiple verification devices include a street light (the beaconing system may be received by a method of wireless communication.  The power line beaconing system may include a beaconing module that may contain a detector for monitoring power, a processor or electrical circuit for creating and sending the beacon and a method to transmit the beacon over a wired or wireless communication to the lighting or electrical devices.  The beaconing module may be connected to an electrical circuit at a point that the lighting or electrical devices may be connected and able to receive the beacon.  In some embodiments, the power line beaconing system may multicast the beacon such that all lighting or electrical devices on a connected circuit may be able to detect or receive the beacon. [¶ 0678])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, SINGAMSETTY, and HART with that of RECKER for advantage in use of wireless control and wireless power in light emitting diode (LED) based devices primarily for illumination purposes. (RECKER: ¶ 0021)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over TEICHER in view of SINGAMSETTY, HART, U.S. Patent Publication 2018/0266397 to RISTAU et al. (hereinafter “RISTAU”), and U.S. Patent Publication 2006/0087474 to DO et al. (hereinafter “DO”).

Regarding Claim 6 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the beacon verification computer of Claim 5.
While TEICHER further discloses beacon of the multiple beacons (Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals.  Optionally, short-range signal receiver 114 also retrieves from a signal received from a beacon other information … [¶ 0069]), TEICHER does not explicitly disclose, or is not relied on to disclose wherein the processor circuit is arranged to determine if a beacon of the multiple beacons is malfunctioning.
However, in the same field of endeavor, RISTAU teaches wherein the processor circuit is arranged to determine if a beacon of the multiple beacons is malfunctioning (redundant identification of flying objects in the region of the wind farm is possible, since on the one hand they can be identified by means of the signals of the mobile transponders and on the other hand by means of the evaluation apparatus flying objects entering the region of the wind farm. … the flight paths of flight objects which are detected by means of the signals of mobile transmitters and also by means of the evaluation apparatus may be stored … The stored data may be interrogated during a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, SINGAMSETTY, and HART with that of RISTAU for advantage find an alternative to the already known systems, by which on the one hand, malfunctions, for example due to lack of transponder signals, are minimized, and on the other hand, a favorable and reliable wind farm aircraft beacon system is provided. (RISTAU: ¶ 0010)
The combination of TEICHER, SINGAMSETTY, HART, and RISTAU does not explicitly teach, or is not relied on to teach wherein the processor circuit is arranged to determine if a beacon of the multiple beacons is malfunctioning 
However, in the same field of endeavor, DO teaches wherein the processor circuit is arranged to determine if a beacon of the multiple beacons is malfunctioning (Once the raw beacon data is examined, a beacon status report 36 is generated and stored on the server.  This status report can be examined by system operators or programs to determine whether any errors have occurred in beacons 12. [¶ 0028])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, 

Claims 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over TEICHER in view of SINGAMSETTY, HART, DO, and U.S. Patent Publication 2016/0125319 to MORGAN et al. (hereinafter “MORGAN”).

Regarding Claim 7 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the beacon verification computer of Claim 5.
While TEICHER teaches (In step 637 the tag detects, from the weakening or disappearance of the beacon signal … [¶ 0133]), the combination of TEICHER, SINGAMSETTY, and HART does not explicitly teach, or is not relied on to teach wherein the processor circuit is arranged to
obtain a list of known beacon identifiers of the multiple beacons installed in a building,
determine a beacon identifier in the list of known beacon identifiers that is absent from a set of beacon messages received from the multiple electronic verification devices, and/or
determine a beacon identifier in the set of beacon messages that is absent from the list of known beacon identifiers.

 However, in the same field of endeavor, DO teaches wherein the processor circuit is arranged to
obtain a list of known beacon identifiers of the multiple beacons installed in a building (The server 16 also preferably stores the raw beacon data from the client device 14, this data assisting in the monitoring of the location based service emitter infrastructure … The server can receive raw beacon data indicating the identification of the beacons 12 that were detected by each client device 14. [¶ 0026] … collected beacon data in the raw location data repository 30 that has been collected since the last examination of the repository by agent 32. [¶ 0050]),
determine a beacon identifier in the list of known beacon identifiers that is absent from a set of beacon messages received from the multiple electronic verification devices (beacon signal preferably includes unique identification data identifying that particular beacon. [¶ 0045] … the client device 14 provides beacon data, equivalent to the received beacon signal, to the server 16. [¶ 0046] … The process begins at 222, and in step 224, the agent 32 examines collected beacon data in the raw location data repository 30 that has been collected since the last examination of the repository by agent 32.  The agent compares the stored, accumulated detected beacon data to predefined normal beacon data for a selected path provided by a particular client device. [¶ 0050] … In step 226, the agent determines whether there is any missing beacon data for the selected path.  As explained with reference to FIG. 3, the missing beacon data can be determined with the comparison made in step 224 and applying rules and 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, SINGAMSETTY, and HART with that of DO for advantage of location based services implemented with electronic devices, and more particularly to the monitoring of a location based service emitter infrastructure. (DO: ¶ 0001)
The combination of TEICHER, SINGAMSETTY, HART, and DO does not explicitly teach, or is not relied on to teach:
determine a beacon identifier in the set of beacon messages that is absent from the list of known beacon identifiers

However, in the same field of endeavor MORGAN teaches:
determine a beacon identifier in the set of beacon messages that is absent from the list of known beacon identifiers (deploy new beacon devices and reconfigure and recalibrate previously deployed beacon devices. [¶ 0017] … FIG. 3 is a user interface illustration, according to an example embodiment.  The user interface of 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, SINGAMSETTY, HART, and DO with that of MORGAN for advantage to provide solutions that enable local personnel to deploy new beacon devices and reconfigure and recalibrate previously deployed beacon devices. (MORGAN: ¶ 0017)

Regarding Claim 9 (Currently amended), the combination of TEICHER, SINGAMSETTY, HART, DO, and MORGAN teach the beacon verification computer of Claim 7.
TEICHER further discloses wherein the processor circuit of the beacon verification computer is configured to compile the list of known beacon identifiers from the multiple beacon messages received from the multiple electronic verification device 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over TEICHER, SINGAMSETTY, HART, and U.S. Patent Publication 2009/0204354 to DAVIS et al. (hereinafter “DAVIS”).

Regarding Claim 11 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the beacon verification computer of Claim 10.
TEICHER further discloses: 
repeat the estimating of the location for the beacon for a later time period and obtain a second list of beacon identifiers and estimated locations ("Zoning" is a division of a site into relatively large zones, serving for roughly locating objects.  The term zoning will also be used herein to denote the act of zone-level locating of an object, i.e. identifying the zone in which an object resides.  It is assumed that, under certain circumstances, zoning may be good enough for effective, timely locating of objects … Zones may partly overlap, thus zoning may afford some level of ambiguity. [¶ 0023] … the recipient of the greetings, such as a site database or an asset manager's portable terminal … may receive a plurality of greetings pertaining to the same asset from different tags within a short period of time. [¶ 0103] … Field (4) reports the strength of the beacon's signal detected and measured by the tag, if this feature is implemented; weaker signals may indicate larger distance and/or obstructions between the tag and the beacon, which may assist the recipient in deciding between conflicting greetings received at a similar time from different tags and locating the same asset at different zones. [¶ 0117]. The Examiner notes that 1) TEICHER does not limit the number of estimating iterations; 2) there is not claim requirement as to the second list being any different from any other list)
store a first list of beacon identifiers and estimated locations (Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018])

The combination of TEICHER, SINGAMSETTY, and HART does not explicitly teach, or is not relied on to teach:
determine a first beacon identifier in the first list and a different second identifier in the second list that are in a same estimated location.

However, in the same field of endeavor DAVIS teaches:
determine a first beacon identifier in the first list and a different second identifier in the second list that are in a same estimated location (At step 906, location tracking manager 212 identifies spatially and temporally proximate sensors in the plurality of sensors based on the detected beacons identified by the temporally proximate sensor data.  This step may include, for example, comparing the beacons detected by each of the sensors at the same time or during the same time period to determine which sensors are proximate to each other.  For example, if two sensors detect the same beacon as the same time or during the same time period, it can be assumed that the two sensors are temporally and spatially proximate.  As another example, if two sensors that can also act as beacons detect each other at the same time or during the same time period, it can be assumed that the two sensors are temporally and spatially proximate. [¶ 0092])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over TEICHER in view of SINGAMSETTY, HART, RISTAU, and MORGAN.

Regarding Claim 12 (Currently amended), the combination of TEICHER, SINGAMSETTY, and HART teach the beacon verification computer of Claim 5.
While TEICHER teaches (When comparing the exemplary layouts of FIGS. 2B and 2C, floor layout 200D appear to offer an advantage of finer, room-level locating resolution against the disadvantage of higher cost of deploying and maintaining more location beacons. [¶ 0090]), TEICHER does not explicitly disclose, or is not relied on to disclose a verification takes place, i.e.:
select a first new beacon location for a given beacon of the multiple beacons and/or add a second new beacon location for an additional beacon to be added to the multiple beacons,
estimate beacon reception of localization signals sent from the first and/or second new beacon location at two or more of the multiple electronic verification devices, 
verify whether a corresponding similarity measure decreases between two electronic verification devices of the two or more of the multiple electronic verification devices.

However, in the same field of endeavor, RISTAU teaches:
verify whether a corresponding similarity measure decreases between two electronic verification devices of the two or more of the multiple electronic verification devices (redundant identification of flying objects in the region of the wind farm is possible, since on the one hand they can be identified by means of the signals of the mobile transponders and on the other hand by means of the evaluation apparatus flying objects entering the region of the wind farm. … the flight paths of flight objects which are detected by means of the signals of mobile transmitters and also by means of the evaluation apparatus may be stored … The stored data may be interrogated during a maintenance interval of the wind farm aircraft beacon system, and are then used to verify correct functioning of the wind farm aircraft beacon system.  To this end, for example, the positions detected for the same flying object in the different ways at the same times are compared.  In the event of a match, a correctly functioning wind farm aircraft beacon system is assumed, while if there is not a match it is to be concluded that there is a malfunction. [¶¶ 0040 - 0042]. The Examiner notes: 1) there is not a requirement as to the “similarity ” being in regards to a (determined/estimated) location/position per se or to an (broader) area/region; 2) while TEICHER discloses multiple overlapping localizations/borders/zones, RISTAU does not in threshold” is interpreted as a “match;” and 4) “passed is interpreted as simply a value not equal to the threshold, “passed” being either greater than OR less than.)

Motivation to combine the teaching of TEICHER, SINGAMSETTY, and HART with that of RISTAU given in Claim 6 above.
The combination of TEICHER, SINGAMSETTY, HART, and RISTAU does not explicitly teach, or is not relied on to teach wherein the processor circuit is configured to
select a first new beacon location for a given beacon of the multiple beacons and/or add a second new beacon location for an additional beacon to be added to the multiple beacons,
estimate beacon reception of localization signals sent from the first and/or second new beacon location at two or more of the multiple electronic verification devices

However, in the same field of endeavor MORGAN teaches wherein the processor circuit is configured to
select a first new beacon location for a given beacon of the multiple beacons and/or add a second new beacon location for an additional beacon to be added to the multiple beacons (FIG. 3 is a user interface illustration, according to an example embodiment.  The user interface of FIG. 3 is presented following a ,
estimate beacon reception of localization signals sent from the first and/or second new beacon location at two or more of the multiple electronic verification devices (FIG. 3 is a user interface illustration, according to an example embodiment.  The user interface of FIG. 3 is presented following a selection of a facility from the user interface of FIG. 2.  The user interface of FIG. 3 presents a list of beacon devices previously configured in and retrieved from the backend system.  In some instances, not all beacon devices configured in the backend system have been fully configured.  Further, by selecting the facility in FIG. 2, the user is setting their current location.  Thus, in some embodiments, when an unconfigured beacon device is detected through radio signals received by the mobile device, that beacon device will be added to the configuration data stored by the backend system in association with the previously selected facility. [¶ 0033]. The Examiner notes unconfigured beacon are known to be located at the facility.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER, SINGAMSETTY, HART, and RISTAU with that of MORGAN for advantage to provide solutions that enable local personnel to deploy new beacon devices and reconfigure and recalibrate previously deployed beacon devices. (MORGAN: ¶ 0017)

Claims 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over TEICHER in view of RISTAU, HART, and U.S. Patent Publication 2018/0143286 to IKEZAKI et al. (hereinafter “IKEZAKI”).

Regarding Claim 13 (Currently amended), TEICHER discloses a beacon verification method, comprising: 
receiving beacon messages comprising beacon identifiers from multiple electronic verification devices ("Greeting" is an asset location report message authored and sent by a tag that has detected the beacon of the asset, thereby associating the location of the asset with the zone of the tag. [¶ 0025] … Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 … [¶ 0068] … Upon tag 250A detecting zone center beacon 260 (or that the strength of the signal received from zone center beacon 260 exceeds a predetermined threshold), tag 250A locates itself as being currently located within West Area 260Z, and upon detecting asset 230A (actually the beacon of asset 230A) is will , 
the beacon messages comprising beacon identifiers received by the multiple electronic verification devices in localizing beacon signals transmitted from multiple beacons of a localization system and received at the multiple electronic verification devices (The short-range signal transmitted by the beacon preferably uses low-power RF, ultrasound or infrared to carry the "beacon identifier" uniquely identifying the beacon within the site. [¶ 0014] … Databases that are stored in or are accessible by tags may correlate object identifiers with beacon identifiers and object descriptions, and it is presumed herein that providing an object identifier to a tag makes the corresponding beacon identifiers and/or asset descriptions readily available to the tag. [¶ 0018] … "Greeting" is an asset location report message authored and sent by a tag that has detected the beacon of the asset, thereby associating the location of the asset with the zone of the tag. [¶ 0025] … Tag 110 sends location reports to one or more recipients having a location data store 170 … tag 110 may also communicate with one or more control 174 … [¶ 0068] … Tag 110 includes short-range signal receiver 114 that listens to signals sent by beacons and detects, from signals received from a beacon, the beacon identifier, and may also measure the strength of received signals. … Tag 110 includes … Memory 126 stores data, while processor 130 includes processing hardware and software for the operation of tag 110 … [¶ 

While TEICHER discloses analyze the multiple beacon messages … between beacon reception at a first and second verification device ("Zoning" is a division of a site into relatively large zones, serving for roughly locating objects.  The term zoning will also be used herein to denote the act of zone-level locating of an object, i.e. identifying the zone in which an object resides.  It is assumed that, under certain circumstances, zoning may be good enough for effective, timely locating of objects … Zones may partly overlap, thus zoning may afford some level of ambiguity. [¶ 0023] … When comparing the exemplary layouts of FIGS. 2B and 2C, floor layout 200D appear to offer an advantage of finer, room-level locating resolution against the disadvantage of higher cost of deploying and maintaining more location beacons. [¶ 0090] … The example of FIG. 2E highlights the fact that zones and borders may partly overlap and afford a certain level of ambiguity. [¶ 0093] … Resolving conflicting greetings by the recipient: in a busy site, the recipient of the greetings, such as a site database or an asset manager's portable terminal … may receive a plurality of greetings pertaining to the 
analyzing the beacon messages by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, 
wherein passing said threshold indicates a higher degree of similarity than not passing said threshold, and 
wherein the analyzing comprises interpreting the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly.

However, in the same field of endeavor, RISTAU teaches:
analyzing the beacon messages by computing a similarity measure between beacon reception at first and second electronic verification devices of the multiple electronic verification devices and determining that the similarity measure passes a threshold, wherein passing said threshold indicates a higher degree of similarity than not passing said threshold (redundant identification of flying objects in the region of the wind farm is possible, since on the one hand they can be identified by means of the signals of the mobile transponders and on the other hand by means of the evaluation apparatus flying objects entering the region of the wind farm. … the flight paths of flight objects which are detected by means of the signals of mobile transmitters and also by means of the evaluation apparatus may be stored … The stored data may be interrogated during a maintenance interval of the wind farm aircraft beacon system, and are then used to verify correct functioning of the wind farm aircraft beacon system.  To this end, for example, the positions detected for the same flying object in the different ways at the same times are compared.  In the event of a match, a correctly functioning wind farm aircraft beacon system is assumed, while if there is not a similarity ” being in regards to a (determined/estimated) location/position per se or to an (broader) area/region; 2) while TEICHER discloses multiple overlapping localizations/borders/zones, RISTAU does not in any way restrict or limit the number or combinations of the “signals of mobile transmitters” as would be used in determining multiple overlapping localizations/borders/zones; 3) a “threshold” is interpreted as a “match;” and 4) “passed is interpreted as simply a value not equal to the threshold, “passed” being either greater than OR less than.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER with that of RISTAU for advantage find an alternative to the already known systems, by which on the one hand, malfunctions, for example due to lack of transponder signals, are minimized, and on the other hand, a favorable and reliable wind farm aircraft beacon system is provided. (RISTAU: ¶ 0010)
The combination of TEICHER and RISTAU does not explicitly teach, or is not relied to teach:
wherein passing said threshold indicates a higher degree of similarity than not passing said threshold, and 
wherein the analyzing comprises interpreting the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly.

However, in the same field of endeavor, IKEZAKI teaches:
wherein passing said threshold indicates a higher degree of similarity than not passing said threshold (FIG. 10 is a schematic diagram illustrating the operation of detecting the position using the second positional fingerprint method.  Similar to (B), position detection terminal 30 measures the radio wave intensities of the radio waves from the plurality of wireless connection devices 102A to 102C in respective reception areas RA1 to RA3.  PBX system 5 calculates a degree of correlation (degree of similarity) between the radio wave measurement data from position detection terminal 30 and the reference data from beacon terminals BT, and specifies a plurality of beacon terminals BT, in which the degree of correlation is high, as the candidates.  The candidates of beacon terminals, which are specified here, include, for example, a plurality of beacon terminals, in which the degree of correlation is equal to or higher than a prescribed value, and a prescribed number of beacon terminals from a high degree of correlation.  PBX system 5 weights the positions of the plurality of specified beacon terminals BT to estimate the position of position detection terminal 30. [¶ 0107])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TEICHER and RISTAU with that of IKEZAKI for advantage to inhibit deterioration in accuracy of detecting a position of a terminal after communication environment is changed, even in 
The combination of TEICHER, RISTAU, and IKEZAKI does not explicitly teach, or is not relied to teach:
wherein the analyzing comprises interpreting the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly.

However, in the same field of endeavor, HART teaches:
wherein the analyzing comprises interpreting the similarity measure passing the threshold as indicating that the localization system comprising the multiple beacons is functioning incorrectly (Reference is first made to FIG. 1.  FIG. 1 shows a system 10 that includes a plurality of monitor devices 20(1)-20(N) that are configured to receive wireless transmissions from beacon devices 30(1)-30(K).  The monitor devices 20(1)-20(N) are receiver devices, for example.  The wireless transmission of the beacon devices 30(1)-30(K) comprise packets that carry information used for location-based services for mobile wireless devices, such as the mobile wireless devices shown at reference numerals 40(1) and 40(2). [¶ 0012] … The monitor devices 20(1)-20(N) may be managed by a controller 50 that is also in communication, via network (e.g., local area network, wide area network, wireless mesh or mixed wired and wireless network) 60, with an aggregation device 70 and a management server 80. [¶ 0013] … Beacon devices could get broken, their batteries can become depleted, moved around, new monitoring devices would report signal characteristic measurements (e.g., RSSI) for that beacon device, such that the location estimate of the beacon device, computed at 410, is significantly different from the location stored in the history database. [¶ 0058]. The Examiner notes that there is no claim or requirement as to timing of the reception from the first and second electronic verification devices.)



Regarding Claim 14 (Currently amended), the features of Claim 14 are essentially the same as Claim 13 with TEICHER further disclosing a non-transitory computer readable medium comprising data representing instructions to cause a processor system to perform (Memory 126 stores data, while processor 130 includes processing hardware and software for the operation of tag 110. [¶ 0069 structure illustrated in Fig. 1A]) performing the Method of Claim 13 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 13.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERNEST G TACSIK/           Examiner, Art Unit 2644